Citation Nr: 0407884	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1959 to October 
1964.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In January 1999 the veteran perfected his appeal, and 
the issue was subsequently certified to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran currently has an average pure tone threshold of 56 
decibels (dB) in the right ear, with speech recognition 
ability of 96 percent, and average pure tone threshold of 60 
dB in the left ear, with speech recognition ability of 96 
percent.

2.  The preponderance of the evidence indicates that the 
veteran currently has Level I hearing in his right ear and 
Level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in April 2003, as 
well as in the March 2003 SSOC.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

In the present case, the RO issued a rating decision dated in 
May 1998, which granted the veteran's claim of entitlement to 
service connection for bilateral hearing loss, evaluated as 
noncompensable, or 0 percent disabling.  

The veteran presented for a VA examination in April 1998.  At 
that time, he had hearing thresholds of 5 dB at 500 Hertz 
(Hz), 10 dB at 1000 Hz, 20 dB at 2000 Hz, 65 dB at 3000 Hz, 
and 95 dB at 4000 Hz in the right ear, for an average 
puretone threshold of 48 dB.  He also displayed 10 dB at 500 
Hz, 10 dB at 1000 Hz, 55 dB at 2000 Hz, 65 dB at 3000 Hz, and 
95 dB at 4000 Hz on the left, for an average puretone 
threshold of 56 dB.  The examiner also noted 98 percent 
speech recognition on the right and 94 percent on the left.  

In May 1999, VA examination revealed 5 dB at 500 Hertz (Hz), 
10 dB at 1000 Hz, 25 dB at 2000 Hz, 65 dB at 3000 Hz, and 95 
dB at 4000 Hz, for an average puretone threshold of 49 dB and 
speech recognition of 96 percent on the right.  On the left 
the veteran tested with 10 dB at 500 Hz, 10 dB at 1000 Hz, 55 
dB at 2000 Hz, 70 dB at 3000 Hz, and 100 dB at 4000 Hz, for 
an average puretone threshold of 59 dB and speech recognition 
of 92 percent.  

The veteran was afforded another VA examination in October 
1999, which showed thresholds of 5 dB at 500 Hz, 10 dB at 
1000 Hz, 25 dB at 2000 Hz, 65 dB at 3000 Hz, and 95 dB at 
4000 Hz for an average puretone threshold of 49 dB, with 
speech recognition of 96 percent in the right ear.  In the 
left ear the veteran had 5 dB at 500 Hz, 15 dB at 1000 Hz, 55 
dB at 2000 Hz, 70 dB at 3000 Hz, and 95 dB at 4000 Hz for an 
average puretone threshold of 59 dB, and speech recognition 
of 96 percent.

Most recently, the veteran presented for a VA examination in 
June 2003.  At that time he had 0 dB at 500 Hz, 15 dB at 1000 
Hz, 30 dB at 2000 Hz, 70 dB at 3000 Hz, and 100 dB at 4000 Hz 
for an average puretone threshold of 56 dB, and speech 
recognition of 96 percent in the right ear.  Additionally, he 
had 10 dB at 500 Hz, 20 dB at 1000 Hz, 60 dB at 2000 Hz, 70 
dB at 3000 Hz, and 90 dB at 4000 Hz for an average puretone 
threshold of 60 dB, and speech recognition of 96 percent was 
noted in the left ear.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the severity of hearing loss 
continues to be determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes (DCs) 6100 through 6110 (2003).  See 
64 Fed. Reg. 25,208-209, codified at 38 C.F.R. §§ 4.85-4.87 
(2003).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles 
per second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the Rating Schedule are intended to 
make proper allowance for improvement by hearing aids.  See 
38 C.F.R. § 4.85. 

An examination for hearing impairment is to be performed 
using both a controlled speech discrimination test and a pure 
tone audiometric test.  38 C.F.R. § 4.85(a).  In the absence 
of a speech discrimination test, the regulations allow for 
numeric designations ranging from Level I to Level XI to be 
based only upon pure tone averages.  However, numeric 
designations based solely upon pure tone threshold averages 
are to be used only when an examiner certifies that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  An exception applies 
under the regulations, which allow for a rating specialist to 
determine the numeric designations based solely upon pure 
tone averages when the pure tone averages at each of the four 
specific frequencies is 55 decibels or more, regardless of 
whether an examiner has certified that the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination, etc.  
38 C.F.R. § 4.86(a).

As noted above, the veteran seeks a compensable evaluation 
for his service-connected bilateral hearing loss.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See 38 C.F.R. §§ 
4.1, 4.2 (2003); see also Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's most recent audiometric tests were performed in 
June 2003.  At that time his average pure tone threshold in 
the right ear was 56 dB, with speech discrimination of 96 
percent.  The average pure tone threshold in the left ear was 
60 dB, with speech discrimination of 96 percent.  

Hearing loss is measured by objective testing devices, and VA 
regulations require a mechanical application of the Rating 
Schedule to the numeric designations, based upon audiometric 
examination results.  See Acevedo, Lendenmann, supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based upon a 
combination of the percentage of speech discrimination and 
the pure tone threshold average.  A 96 percent speech 
discrimination score and a 60 pure tone threshold average are 
assigned to Level II.  An average pure tone threshold of 56 
and speech discrimination score of 96 percent are assigned to 
Level I.  

"Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect."  38 C.F.R. § 4.85(e).  
As discussed above, the veteran's service-connected right ear 
test results place it in Level I.  His service-connected left 
ear is assigned to Level II.  Under Table VII, Level I 
hearing combined with Level II hearing warrants a zero 
percent (i.e., noncompensable) rating.  

The Board appreciates very much the sincere contentions of 
the veteran regarding the difficulty he has discerning speech 
in crowded or noisy situations.  We also understand his claim 
that a hearing aid would only amplify the sounds, not help to 
discern them.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids, where they are used.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2003).  In this case, as 
with any other, we are obligated to apply the evidentiary 
facts of record to the governing law.  In view of the 
foregoing, the Board finds that, based upon the audiometric 
evaluation findings of record, the veteran is not entitled to 
a compensable rating for service-connected bilateral hearing 
loss.  See 38 C.F.R. § 4.85.  




ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



